Citation Nr: 1340692	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  05-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In January 2008, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In November 2013, the Board received a signed waiver of AOJ consideration of additional evidence and waiver of the 30 day waiting period.  Thus, any additional evidence received since the supplemental statement of the case has been accepted for inclusion in the record on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence does not relate a current left knee disability to active duty or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include as secondary to service-connected right foot injury, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  March 2004 and May 2004 letters satisfied the duty to notify provisions with respect to direct service connection.  A March 2006 letter notified the Veteran of the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2006 letter was sent after the initial adjudication of the claim.  However, the claim was readjudicated and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

The Board acknowledges that the Veteran was not sent a notification letter with respect to the criteria to substantiate a claim for secondary service connection.  However, in a May 2013 post remand brief, the Veteran's representative specifically explained the criteria for secondary service connection.  Therefore, to the extent that there is any error in notice, the Board finds that the Veteran is not prejudiced by any error as he has shown actual knowledge of the information and evidence necessary to substantiate the issue on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's VA medical treatment records and identified private medical records.  The Veteran was sent VA Forms 21-4142 in compliance with a prior Board remand, however, the Veteran did not respond.  Therefore, the remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's service treatment records from 1955 through 1964 have been obtained and associated with the claims file; however, despite several attempts to obtain the service treatment records from 1964 to 1974, responses from the National Personnel Records Center (NPRC) and the Naval Medical Center have shown that those records are unobtainable and that further efforts to locate them would be futile.  In April 2004, the NPRC provided the Veteran's available service treatment records.  In June 2004, the NPRC indicated that, after an extensive and thorough search, they were unable to locate any additional records and that either additional records did not exist or the NPRC does not have them, and that further efforts to locate them would be futile.  An October 2004 response from the NPRC reflects that all available separation documents were provided and there were no additional service treatment records on file.  In September 2008, the RO requested that the NPRC furnish all sick call logs for the Veteran's right foot injury on the U.S.S. CALVERT.  The NPRC responded that there were no service treatment records in the file, and that an April 2004 response contained the Veteran's service treatment records.  In a November 2008 response, the Naval Medical Center reported that the Veteran's records had been retired for permanent storage to the NPRC.  In February 2009, the Veteran was notified of the unsuccessful attempts to obtain his service treatment records from 1964 through 1974, and that he could assist in helping VA to obtain them.  The Veteran did not respond to that letter.  In May 2009, the RO requested that the NPRC search for any clinical records for the Veteran during 1973.  In July 2009, the NPRC responded that they were able to locate some clinical records from that time, and provided them to the RO.  Despite its numerous attempts, VA has been unable to locate the Veteran's service treatment records or alternative records from 1964 through 1974, and further efforts to obtain them would be futile.  Accordingly, there is no basis for further pursuit of the Veteran's missing service treatment records.  38 C.F.R. § 3.159(c)(2).  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was provided VA examinations in February 2009 and June 2011.  An addendum opinion was provided in September 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2009 VA examiner reviewed the claims file, examined the Veteran, and provided a negative nexus opinion with supporting rationale.  The opinion is adequate.  With respect to the June 2011 VA examination, the Board finds the opinion inadequate.  The examiner did not provide a rationale for the expressed opinion and did not provide an opinion regarding secondary service connection.  An addendum opinion was provided in September 2013.  The examiner reviewed the claims file and provided nexus opinions with supporting rationale that responded to the Board's remand directive.  Therefore, the remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ in this case identified to the Veteran, prior to his testimony, the issues on appeal and identified the intended focus of the testimony via questions to the Veteran.  Additionally, the Veteran demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  The VLJ also asked questions to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claim; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Accordingly, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the VLJ at the January 2008 Board hearing constitutes harmless error.

There is no indication in the record that there exists any additional, available evidence relevant to the issue decided herein that is not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Legal criteria

Service connection 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis

The Veteran has contended that his left knee disability is related to his period of active duty and, in the alternative, caused or aggravated by his service-connected right foot injury.  During his hearing, the Veteran was asked whether he ever went to sick call or if he had been seen by a medic or clinician for his left knee.  He responded "no."  He stated that he felt his knee problems were related to going up and down ladders, in an out of boats, and walking on steel decks during active duty.  He stated that he was treated within one year of his separation from active duty.  Subsequently during the hearing, he stated that he did not particularly injure his knees but that he banged them and bumped them on ladders.  He testified that he did seek treatment for pain once in a while and received an all purpose capsule.  

First, the Board recognizes that the Veteran participated in combat with the enemy during active duty.  The Veteran's DD Form 214 shows that the Veteran received the Navy Commendation Medal with "V" device.  However, the Veteran has not stated that he experienced an injury to the left knee during combat.  Therefore, the combat rule is not for application.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2013).

The service treatment records are incomplete.  However, the available records do not reflect any complaint or notation regarding the left knee.  The May 1959 re-enlistment report of medical examination reflects that the lower extremities were clinically evaluated as normal.  The report noted a scar on the right knee, not the left knee.  The June 1964 re-enlistment report of medical examination shows that the lower extremities were clinically evaluated as normal and that there was a scar on the right knee.  The June 1964 report of medical history shows that the Veteran checked no as to ever having had or now having arthritis/rheumatism, swollen or painful joints, or trick or locked knee.  A May 1973 physical examination showed that the Veteran's musculo-skeletal system was negative.  On examination of the extremities, there was a lump above the malleolous.  The diagnosis was listed as hematoma of the right leg.  

The Veteran reported that he received treatment in 1975-within one year after separation from active duty.  However, there is no objective evidence of knee problems until decades after the Veteran's separation from active duty.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

Private treatment records dated in 2005 show that the Veteran reported experiencing knee pain for the last ten years.  

In a January 2008 letter, Dr. M.C.C. stated that he treated the Veteran for several years and that the Veteran complained of arthritis of both knees, bilateral hip pain, right shoulder pain, and back pain.  The Veteran stated that the pains started while he was still in the service between 1955 and 1974.  With progression over the past thirty years, his symptomatology became more pronounced to where he sought help for these conditions.  Dr. M.C.C. opined that it was more likely than not that the Veteran's arthritic conditions, low back pain, hip pain, right shoulder pain, back pain, and knee pains were related to his service in the Navy.  

The Veteran was provided a VA examination in February 2009.  The claims file was reviewed.  The examiner noted that the Veteran reported that he first noticed left knee pain and stiffness in 1998.  The examiner explained that there was no documentation of any injury or treatment in the claims file.  The examiner opined that the current left knee symptoms/conditions were not related to military service and it was more likely that the previously diagnosed left knee degenerative joint disease was a function of normal aging.  

The Veteran was provided a VA examination in June 2011.  The Veteran reported that he had buckling while in service, which got worse after he got out of service.  The examiner noted that the Veteran had arthritis in both knees.  The prior remand found the examiner's opinion to be inadequate.

An addendum opinion to the June 2011 VA examination report was obtained in September 2013.  The examiner opined that it was less likely as not that the left knee degenerative joint disease, s/p total knee replacement, was caused by active duty service, as there were no records pertaining to any injury or treatment for either knee in the service treatment records.  The examiner noted that there was no evidence of a knee injury or complaint of a knee condition in the military.  The examiner also opined that it was less likely than not that the right foot injury caused or aggravated degenerative joint disease of the left or right knees.  The examiner noted that the Veteran sustained a right foot soft tissue crush injury in service and currently had residual discoloration of the foot.  There was no evidence that this caused undue stress on the right or left lower extremities over time.  Specifically, the Veteran had not exhibited a significantly antalgic gait that would affect the degree of degenerative changes, beyond what would normally be expected for the Veteran's age and activities, in the left knee.  

With respect to the nexus evidence in this case, the Board finds the examiner's opinion to be the most persuasive evidence as to the etiology of the Veteran's left knee disability as the examiner reviewed the entire claims file and provided nexus opinions with supporting rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  The examiner provided negative nexus opinions as to whether the left knee disability was directly related to active service or caused/aggravated by his service-connected right foot injury.  In contrast, the Board finds Dr. M.C.C.'s opinion to be of little probative value.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the claimant, did not provide the extent of any examination, and did not provide any supporting clinical data).  As will be discussed below, the Veteran has provided inconsistent statements regarding the onset of his pain and symptoms of his left knee disability.  In fact, the Board does not find the Veteran to be credible with respect to the onset and chronicity of his left knee symptomatology.  Dr. M.C.C.'s opinion appears to be based on the Veteran's own reported history of the onset of his left knee symptoms, which the Board has found to not be credible.  In addition, Dr. M.C.C. did not indicate review of the available service treatment records or other private treatment records in which the Veteran stated that his left knee pain onset ten years prior to his treatment in March 2005.  

The Board acknowledges the Veteran's reports that he experienced knee pain during service and after service.  With respect to his reports of chronic symptoms since service, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Veteran's disability is diagnosed as degenerative joint disease or arthritis and arthritis is recognized as a chronic condition.  38 C.F.R. § 3.309(a).  The Veteran has attested to experiencing pain and buckling since service, which he is competent to do.  However, the Board finds that the Veteran is not credible with respect to his reports of continuity of symptomatology and the onset of his pain.  When the Veteran was treated by private physicians in 2005, he reported that he experienced knee pain for the past ten years.  For example, a March 2005 letter, from Dr. L.M.S., stated that the Veteran reported left knee pain for ten years; unbearable the last year.  During his first VA examination dated February 2009, the examiner noted that the Veteran stated that he experienced knee pain since 1998 (years after separation from active duty).  In contrast, during his recent VA examination, he reported pain and buckling during active duty.  He also testified that he experienced symptoms during active duty that worsened after separation and that he first received treatment in 1975.  Although the Veteran is competent to report as to the onset and continuity of his symptoms, the Board does not find the Veteran's statements credible with respect to his reports of continuity of symptomatology.  The Veteran has provided inconsistent and unclear accounts of the onset of his symptoms-whether they had their onset during active duty and continued or whether the symptoms onset after his period of active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  In addition, the Veteran's wife testified that the Veteran told her that he had pain in service and that he had pain since she met him.  However, the Veteran's wife did not meet the Veteran until the 1990s, many years after his separation from active duty.  Again, her statements and testimony appear to be based on the Veteran's reported chronic symptoms, which have been found to not be credible.  Therefore, service connection due to continuity of symptomatology is not warranted.  38 C.F.R. §  3.303(b).  

The Board recognizes the statements that the Veteran's left knee disability is related to active duty and, in the alternative, is caused by or aggravated by his right foot injury.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, neither the Veteran nor his wife is considered competent to provide an opinion as to whether his left knee disability was caused by active duty or caused/aggravated by his service-connected disability.  This is a complex medical question that requires medical training and expertise.  Neither the Veteran nor his wife has been shown to possess such knowledge or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Furthermore, the Board found the Veteran to not be credible as the Veteran has provided inconsistent statements regarding the onset of his left knee pain, which renders his opinion that his knee pain is related to the chronic knee pain he has experienced since active service, to be of little, if any, probative value.  In contrast, the September 2013 VA examiner has medical training and knowledge and provided a negative nexus opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Based on the discussion above, the Board finds that service connection for a left knee disability is not warranted on a direct or secondary basis.  The most persuasive evidence does not relate the disability to active duty or a service-connected disability.  In addition, the Board has found that the Veteran is not credible with respect to his reports of chronic symptomatology.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply and the claim is denied.  38 U.S.C.A. § 5107(b). 

Finally, presumptive service connection is not warranted because the evidence does not establish a diagnosis of arthritis that manifested to a degree of 10 percent or more within a year after the Veteran's separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  The Veteran has reported that he was seen in 1975 for treatment; however, there is no x-ray evidence of arthritis until many years later.  Therefore, presumptive service connection is not warranted.





ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right foot injury, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


